Electronically Filed
                                                     Supreme Court
                                                     SCAD-XX-XXXXXXX
                                                     15-JAN-2021
                                                     01:02 PM
                                                     Dkt. 8 OSUS


                         SCAD-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

           SCOTTLYNN J. HUBBARD, IV, (HI Bar #10148),
                           Respondent.


                       ORIGINAL PROCEEDING
                     (ODC Case No. 20-0093)

                  ORDER OF RECIPROCAL SUSPENSION
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
      and Intermediate Court of Appeals Chief Judge Ginoza,
                  assigned by reason of vacancy)

          Upon consideration of the petition for reciprocal

action upon Respondent Scottlynn J. Hubbard IV, filed on

November 25, 2020 by the Office of Disciplinary Counsel (ODC)

pursuant to Rule 2.15 of the Rules of the Supreme Court of the

State of Hawai#i (RSCH), and the memorandum, declaration, and

exhibits appended thereto, and the lack of a response from

Respondent Hubbard to this court’s December 10, 2020 notice and

order, we find that, on October 21, 2020, the California Supreme

Court suspended Respondent Hubbard from the practice of law for
two years and imposed other conditions upon him, but stayed the

two year suspension of his license subject to the condition of a

minimum one year suspension and until such time as Respondent

Hubbard could demonstrate a fitness to return to practice by

standards similar to RSCH Rule 2.17(b)(4), for misconduct in

California that, if committed in this jurisdiction, would

constitute multiple violations of Rules 3.3(a)(1), 3.4(e),

8.2(a), and 8.4(c) of the Hawai#i Rules of Professional Conduct

(2014) and would warrant a substantial period of suspension.    See

ODC v. Terada, SCAD-19-416 (June 29, 2020); ODC v. Wooten, SCAD-

12-405 (February 15, 2013); ODC v. Au, 113 P.3d 203 (Hawai#i

2005); ODC v. Wong, No. 15977 (July 15, 1992).   In sum, a review

of the record and precedent demonstrates that reciprocal

discipline is authorized and justified.   Therefore,

          IT IS HEREBY ORDERED that Respondent Hubbard is

suspended from the practice of law in this jurisdiction for one

year, pursuant to RSCH Rules 2.3(a)(2), 2.15(c), and 2.15(d).     In

light of Respondent Hubbard’s inactive status in this

jurisdiction, the suspension is effective upon entry of this

order, though this does not relieve Respondent Hubbard of the

duty to file an affidavit of compliance with his suspension,

imposed by RSCH Rule 2.16(d), within 30 days of the entry date of

this order.




                                2
          IT IS FURTHER ORDERED that Respondent Hubbard shall

bear the costs of these reciprocal disciplinary proceedings upon

the approval by this court of a timely submitted verified bill of

costs from the ODC, pursuant to RSCH Rule 2.3(c).

          IT IS FURTHER ORDERED that Respondent Hubbard, in

addition to any obligations imposed by RSCH Rules 2.16 and 2.17,

shall, as a precondition for reinstatement in this jurisdiction,

submit proof of reinstatement and good standing in California.

          DATED: Honolulu, Hawai#i, January 15, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Lisa M. Ginoza




                                3